Citation Nr: 1737895	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-35 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected coronary artery disease (CAD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This matter was previously before the Board in January 2016.  It was remanded for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current kidney disorder, to include as secondary to service-connected CAD, is unrelated to his period of active military service, nor was it caused or aggravated by a service-connected disability.  

2.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disease, as secondary to service-connected CAD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016 ). 

2.  The criteria for assignment of a TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Duty to Notify and Assist

The VA's duty to notify was satisfied by letters on October 2010, January 2012 and September 2013.  See 38 U.S.C.A. § §  5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d. 1375 (Fed. Cir. 2015).

Regarding the VA's duty to assist, the Veteran's service treatment records (STRs), post-service VA treatment records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that this matter was previously remanded in January 2016 for additional development.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In January 2016, the Veteran's claims were remanded in order to obtain an addendum opinion because the Veteran's February 2012 VA medical opinion was inadequate.  Thereafter, an appropriate VA examiner submitted an addendum medical opinion in March 2016 with respect to the Veteran's kidney disorder.  The Board finds that such VA opinion is adequate to decide the issue as it was predicated on a review of the record, to include his service and post-service treatment records with diagnostic testing results, and a physical examination.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA addendum opinion regarding the issue decided herein has been met.  The remand substantially complied with the Board's January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and nephritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims entitlement to service connection for a kidney disorder, to include as secondary to CAD.  As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with stage III kidney disease and renal artery stenosis.  Accordingly, the first criterion for establishing service connection has been met.  

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with a kidney disorder.  Treatment records, many years post-service, document a history and treatment for the Veteran's kidney disorder since 2005.  A January 2009 renal ultrasound revealed bilateral echogenic densities in his kidneys, presumably nonshadowing stones without evidence of obstruction.  The ultrasound also revealed a cystic lesion in his left kidney.  A June 2013 renal clinic note reported a diagnosis of stage III ischemic kidney disease.  Additionally, in a March 2016 VA addendum opinion, the examiner opined that it is less likely than not that the Veteran's renal artery stenosis and chronic kidney disease stage III had their onset during military service.  The examiner explained that there is no evidence of a renal condition or abnormal renal findings in service treatment records, and his renal artery stenosis and kidney disease were not diagnosed until decades after leaving service.  The examiner based her opinion on a review of the Veteran's claims file and provided an adequate rationale for her conclusion.  The Board therefore assigns high probative weight to the March 2016 VA opinion, and there is no contrary competent medical opinion of record.  Accordingly, there is no probative evidence that the Veteran's kidney disorder had its onset during service, manifested to a compensable degree within one year of service, or that he has experienced symptoms of such continuously since separation from service.  The Board also notes that the Veteran does not assert that his kidney disorder is directly related to service, that it manifested within a year of separation from service, or that he has experienced it continuously since service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, 1337-39.  As such, service connection for a kidney disorder on a direct or presumptive basis is not warranted.

It is the Veteran's contention, however, that his kidney disorder is in fact secondary to a service-connected disability.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran contends that his kidney disorder was caused by his service-connected CAD.  In the March 2016 VA addendum opinion, the examiner opined it is less likely than not that the Veteran's renal artery stenosis with associated chronic kidney disease is secondary to the Veteran's service-connected coronary artery disease or treatment for coronary artery disease.  In support of this opinion, the examiner explained that while patients with atherosclerotic renovascular disease often have concurrent coronary, cerebral, and/or peripheral atherosclerotic arterial disease, there is no body of evidence showing, or a known mechanism by which, coronary artery disease can cause renal artery stenosis and/or renal atherosclerosis.  

The March 2016 VA examiner also gave an opinion as to whether the Veteran's kidney disorder was aggravated beyond the normal progression of the disease by his service-connected CAD.  The examiner opined that it is less likely than not that the Veteran's kidney disorder (i.e. renal artery stenosis with associated chronic kidney disease and right renal atrophy) is aggravated beyond the normal progression of the disease by his service-connected CAD.  In support of this opinion, the examiner rationalized that lab analysis and the Veteran's nephrologist's report over the last few years show that his renal function has remained stable.  Specifically, updated treatment records show that the Veteran's Glomerular Filtration Rate (GFR) in June 2015 and January 2016 was 65.  The examiner found that these lab results suggest improvement in overall renal function, which as a result, upgrades the severity of the Veteran's chronic kidney disease to stage II.  Additionally, the examiner noted that there was no evidence of reduced ejection fraction, cardiogenic embolism, or other mechanisms by which the Veteran's CAD would aggravate his chronic kidney disease.    

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In this case, the March 2016 examiner based her opinion on a review of the Veteran's claims file and provided an adequate rationale for her conclusions.  Specifically, the March 2016 examiner noted that medical evidence suggests that the Veteran's renal function has in fact improved.  Additionally, the examiner indicated that there is no body of evidence showing, or a known mechanism by which, CAD can cause renal artery stenosis and/or renal atherosclerosis.  There is also no competent contrary medical opinion of record.  Accordingly, the March 2016 VA examiner's addendum opinion is found to carry significant weight.

The Board recognizes the Veteran's contention that he is entitled to service connection for his kidney disorder as secondary to his CAD.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the etiology of the Veteran's kidney disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether the Veteran's currently diagnosed kidney disorder is related to his service or a service-connected disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns little probative weight to the Veteran's assertions that his kidney disorder is related to service or secondary to his CAD.

After a thorough review of the evidence of record, the Board finds that the Veteran's kidney disorder did not begin in service, was not incurred within one year of service, nor was it caused or aggravated by the Veteran's service-connected CAD. The evidence of record does not establish any nexus between the kidney disorder and service or the Veteran's currently service-connected CAD.  While the Veteran may believe it is a natural consequence, medical evidence is required to establish that nexus.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a kidney disorder, to include as secondary to CAD, must be denied.

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran is service-connected for CAD, evaluated as 60 percent disabling, and bilateral hearing loss, evaluated as 0 percent disabling.  Currently, he does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

During a May 2016 VA examination, the Veteran reported that he had 30 years of work experience as a carpenter.  He stated that he completed 3 years of high school and received his G.E.D. in 1965.  He retired in 2003.  The Veteran denied any history of problems performing his occupational duties or negative performance ratings.  The Veteran stated that he will occasionally volunteer in his neighborhood to help those who need help with remodeling.  

At a February 2012 VA ischemic heart disease examination, in an addendum opinion, the examiner opined that based on the Veteran's estimated METs of greater than 3 and no greater than 5, the Veteran would be limited from physical work requiring more than light exertion.  Furthermore, he could perform work that would allow him to lift and push no more than 15 pounds, and he could perform work that would allow him to only walk on level ground.  Moreover, the examiner opined that he would not be limited to more sedentary types of substantially gainful employment.  

At a February 2012 VA audiological examination, the Veteran reported that his hearing loss impacted the ordinary conditions of daily life, including the ability to work.  He stated that his hearing loss was annoying to other people and that he had difficulty hearing other people.  However, the examiner found that the Veteran's hearing loss did not render him unable to secure and maintain substantially gainful employment.    

Based on the foregoing evidence, the Board finds that the Veteran's service- connected CAD and hearing loss do not prevent him from obtaining and maintaining substantially gainful employment.  The Board acknowledges the Veteran's assertion that he is unemployable due to his heart condition.  However, while the Veteran's heart condition would have an impact on his occupational activities as it relates to his exertional levels and his hearing loss would cause him to have difficulty with hearing other people, the evidence shows that the severity of the Veteran's conditions would not preclude him from performing light work or sedentary employment.  Indeed, the recent evidence shows that the Veteran has been able to occasionally volunteer to help with various jobs in his neighborhood, such as remodeling.   

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  While the Board is cognizant that the Veteran would have difficulty working due to having problems related to his CAD/ischemic heart disease and hearing loss, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful employment due to his service-connected CAD and hearing loss.  The fact that a veteran is currently not working or may have difficulty finding a job is not determinative in adjudicating a claim for a TDIU rating.

After reviewing all the evidence of record and considering the Veteran's education and work history, the Board concludes that the preponderance of the evidence does not show that the Veteran would be unable to obtain or maintain substantially gainful work due to his service-connected disabilities.  Accordingly, extraschedular consideration is not warranted, and his claim for entitlement to TDIU is denied.


	ORDER

Entitlement to service connection for a kidney disorder, to include as secondary to service-connected CAD, is denied.

Entitlement to a TDIU is denied.  


______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


